Citation Nr: 0014599	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-00 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
calcified subdeltoid bursitis with limitation of motion of 
the right shoulder (major), currently evaluated at 20 
percent.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound, with adherence of a scar to the right 
triceps mechanism (major), currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 to May 1953.

By rating decision in February 1973, service connection was 
granted for shrapnel wound of the right arm with some 
limitation of right shoulder joint motion and recurrent pain 
and retained foreign body.  By rating action in December 
1976, service connection for calcified subdeltoid bursitis 
with limitation of motion of the right shoulder was granted 
as secondary to the service connected residuals of a shell 
fragment wound of the right arm with adherence of the scar to 
the triceps mechanism.  In October 1997, the veteran filed a 
claim for an increased rating for a right arm disability.  
This appeal arises from the April 1998 rating decision from 
Winston-Salem, North Carolina Regional Office (RO) that 
continued the evaluation of the veteran's service connected 
calcified subdeltoid bursitis with limitation of motion of 
the right shoulder at 20 percent, and continued the 
evaluation of residuals, shell fragment wound, with adherence 
of scar to the triceps mechanism at 10 percent.  A Notice of 
Disagreement was filed in September 1998 and a Statement of 
the Case was issued in November 1998.  A substantive appeal 
was filed in January 1999.  No hearing was requested. 

The Board notes that while the issue of entitlement to a 
compensable rating for shrapnel wound, right upper thigh, 
lateral aspect, was certified to the Board, there was no 
substantive appeal filed as to this issue and therefore, the 
issue is not currently before the Board.


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

In reviewing the record, the undersigned notes that the VA 
examination conducted in January 1998 is inadequate for 
rating purposes, in that the examiner noted that the 
veteran's claims file was not available for review.  The duty 
to assist a veteran as provided for in 38 U.S.C.A. § 5107(a) 
has been interpreted to require providing the veteran with a 
VA examination that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  This is to ensure that the evaluation of a 
disability is a fully informed one.  Thus, another 
examination should be ordered.

Further, the RO's attention is directed to Esteban v. Brown, 
6 Vet. App. 259 (1994).  Therein, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) held that an 
appellant might be entitled to separate ratings for residuals 
of an injury to include painful scars and muscle damage if 
the assignment of the additional rating did not violate the 
prohibition against pyramiding under 38 C.F.R. § 4.14.  The 
critical element in determining whether separate conditions 
referable to the same disability may be assigned separate 
ratings is that none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.  The RO should 
determine if a separate rating is assignable for any scars 
resulting from the service connected wound.  In addition, the 
RO should order a neurological examination to address the 
veteran's complaints of radiating pain and to determine 
whether a separate rating is warranted for any neurological 
involvement.  Specifically, the physician should provide an 
opinion as to whether the service connected disabilities in 
issue cause any neurological impairment.  If so, the nerve 
affected and manifestations thereof should be indicated.  If 
not, clarification is needed as to which manifestations are 
attributable to the service connected disability as opposed 
to any co-existing but unrelated disabilities.

The veteran indicated that he has had treatment at the 
Asheville and Salisbury, North Carolina VA Medical Centers.  
Current treatment records from these facilities should be 
requested prior to the VA examination.  VA has a duty to 
assist the veteran in the development of facts pertaining to 
this claim.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Also, a current orthopedic examination should be conducted as 
the latest examination of record is from early 1998.

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for the shell fragment 
wound and service connected residual 
disabilities of the right shoulder and 
right arm in recent years.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
obtained.  The records requested should 
include those from the Asheville and 
Salisbury, North Carolina VAMCs.
 
2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service connected right arm and right 
shoulder symptoms.  The RO should ensure 
that the notice of the examinations is 
sent to the veteran's current address.  
The claims folder must be made available 
to the examiners prior to the 
examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  

The orthopedic examiner should provide 
complete range of motion in degrees for 
the right shoulder and elbow.  For VA 
purposes, normal shoulder forward 
elevation (flexion) is from 0 to 180 
degrees, normal shoulder abduction is 
from 0 to 180 degrees, normal shoulder 
external rotation is from 0 to 90 degrees 
and normal shoulder internal rotation is 
from 0 to 90 degrees.  Normal elbow 
flexion is from 0 to 145 degrees, normal 
forearm pronation is from 0 to 80 
degrees, and normal forearm supination is 
from 0 to 85 degrees.  38 C.F.R. Part 4, 
§ 4.71, Plate I (1999).  If the veteran 
has disability of the upper extremity 
which is not a manifestation of the 
service connected disabilities at issue, 
the examiner should try to distinguish, 
if possible, those manifestations 
referable to each service connected 
disability from those attributable to co-
existing but unrelated disabilities.  The 
examiner should determine whether there 
is any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether it is at least as 
likely as not that there is or may be 
additional range of motion loss or 
ankylosis of the service connected right 
arm and right shoulder disabilities due 
to any of the following:  (1) pain on 
use, including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If there is 
functional ankylosis, the position in 
degrees should be given.  If it is not 
feasible to make any determination, the 
examiner should so note and give the 
reasons. 

The examiner should note what muscle 
groups were injured, the functions 
affected by each injured muscle group and 
the severity of each injured muscle 
group.  

The examiner should describe the scars 
resulting from the service connected 
injury and note whether any scars are 
painful and tender on objective 
demonstration or poorly nourished with 
repeated ulceration.  If the examiner is 
unable to make any determination, it 
should be so indicated on the record.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.  

The examiner should additionally be asked 
to comment on the functional limitations 
due solely to the veteran's service-
connected disability.  Functional 
limitations should be described with as 
much specificity as possible.  The 
examiner should comment on the presence 
or absence of fascial defects, atrophy, 
impaired muscle tone, loss of power, and 
lowered fatigue threshold.  

The neurological examiner should 
determine whether it is at least as 
likely as not that the veteran has any 
neurological manifestations referable to 
the service connected disabilities at 
issue.  If so, all such manifestations 
should be described in detail, and the 
nerve(s) affected and severity thereof 
should be indicated.  If not, the 
manifestations of any unrelated 
neurological disability should be 
dissociated, if feasible, from the 
disabilities at issue.  All factors upon 
which any medical opinion is based must 
be set forth for the record.  

3.  After completion of the requested 
development, the RO should review the 
veteran's increased rating claims for 
residuals of shell fragment wound of the 
right arm and right shoulder disability 
on the basis of all the evidence of 
record.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case.  If the veteran fails to appear for 
the examination, the RO should consider 
and discuss 38 C.F.R. § 3.655.  If this 
is the case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




